Citation Nr: 1519181	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from August 1965 to August 1968 in the United States Marine Corps.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  A review of the Veterans Benefits Management System (VBMS) reveals a January 2015 representative brief that has been reviewed. 


FINDING OF FACT

The Veteran has current tinnitus that began after noise exposure from his duties as a field artillery battery man during his active duty service and has continued since that time. 


CONCLUSION OF LAW

The Veteran's current tinnitus had its onset during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

II.  Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as the result of noise exposure during service.  Specifically, he asserts that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a field artillery battery man in the United States Marine Corps from 1965 to 1968.  He reports that this position entailed hazardous noise from artillery firing for long periods of time.  He states he did not wear hearing protection as he was often in combat conditions.  His DD Form 214 confirms that he served in this capacity.  The RO has already service-connected him for bilateral ear hearing loss based on this noise exposure.  The Veteran also reports post-service occupational noise exposure working around cement trucks.  The Veteran has stated that he first noticed tinnitus during service after in-service noise exposure from artillery.  Post-service, he states that the tinnitus became more recurrent in nature, as his hearing loss worsened.  At present he experiences frequent tinnitus, but his hearing aids provide relief.  See July 2011 NOD; May 2011 Veteran statement; May 2011 VA audiology examination; May 2007 VA audiology consult.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service or within the presumptive period under § 3.307, or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  Tinnitus is considered a chronic disease as it is an organic disease of the nervous system.  Walker, 708 F.3d at 1338-39.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Veteran is entitled to service connection for tinnitus.  First, the Veteran has provided competent and credible testimony of current ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  

Second, the Board finds that the evidence of record supports that the tinnitus began during service and has continued since that time.  The Veteran's service treatment records (STRs) dated from 1965 to 1968 do not document any specific complaints, treatment, or diagnosis of tinnitus.  In any event, the absence of medical evidence of in-service treatment or injury is not in and of itself fatal to a claim for service connection, but rather is a factor for consideration.  The absence of in-service documentation may not constitute negative evidence and that a VA examiner had to consider the Veteran's lay report regarding the occurrence of the injury.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  

Moreover, the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as a field artillery battery man during service involved a high probability of noise exposure.  Furthermore, the Veteran is competent to report in-service noise exposure and in-service and post-service symptoms of tinnitus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles, 16 Vet. App. at 374.  The Board finds no overt reason to doubt the credibility of his lay assertions that, during service, he had hazardous noise exposure followed by recurrent tinnitus, which worsened as his hearing loss worsened.  See Barr, 21 Vet. App. at 310. 

The Board notes that it does not find the May 2011 VA audiology opinion of significant probative value.  That examiner opined that the Veteran's current tinnitus is less likely as not related to in-service noise exposure, reasoning that the Veteran reported in VA treatment records that his constant tinnitus was only present for the past few years.  See VA treatment records dated in April 2007 and May 2007.  However, this opinion is flawed in several respects.  

In this regard, the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  "Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurred . . . [and] [t]herefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010).  As such, the absence of in-service medical documentation of tinnitus in this case is not fatal to the claim.  In addition, where a Veteran has provided lay testimony of an in-service injury, such as the case here (acoustic trauma and an in-service onset of the tinnitus), unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The VA examiner also did not address the Veteran's lay assertions of in-service tinnitus symptoms, even though the Veteran reported to the examiner intermittent tinnitus "as long as I can remember."  The Board has found the Veteran's statements credible as to in-service acoustic trauma and symptoms of tinnitus.  

Accordingly, the most probative evidence of record supports service connection for tinnitus, as there is competent and credible evidence of both in-service noise exposure, with onset of tinnitus directly thereafter, which continued since that time.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


